THE THIRTEENTH COURT OF APPEALS

                                    13-16-00099-CV


                                 First Cash, Ltd.
                                        v.
JQ-Parkdale, LLC, H&JQ PD, LLC, W-SB Staples/SPID, LLC, R-SB Staples/SPID, LLC,
     Parkdale Income Partners, LP, and Capital Area Retail Development II, Inc.


                                   On appeal from the
                     319th District Court of Nueces County, Texas
                              Trial Cause No. 10-3675-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and remanded in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED IN PART AND REMANDED IN PART for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

January 11, 2018